7. Member States' employment policies (vote)
- After the vote on the motion for a resolution:
(NL) Mr President, you were actually going a little fast for me. I would like to find out from the Commission whether it accepts the amendment that has been tabled.
As an exception, the Commission may take the floor again.
Member of the Commission. Mr President, I think that the Commission is prepared to do all it can to consult throughout 2007/2008 year on the new guidelines for 2008 and 2010. Whether this necessarily requires a minimum of five months or not, given Parliament's internal procedures, is not for the Commission to say.
(NL) Mr President, since it now transpires that the Commission is still uncertain as to how much time it is prepared to give Parliament, I would, given that we have not yet reached the final vote, like to ask you to refer the report back to the Committee on Employment and Social Affairs, which will make some more consultation with the Commission possible.
It is usually up to the rapporteur to make such a request. What is his position on this?
rapporteur. - (SV) No, I shall not arrange for the proposal to be referred back. Mrs Oomen-Ruijten should know that the economic guidelines cannot be adopted by the Council until Parliament has expressed its opinion. That is the actual rule. The Commission, and above all the Council, must take account of Parliament's points of view. That is the case where the employment policy guidelines are concerned. The economic guidelines are more of a problem because there is no such regulation in this area.
(The request for referral back to committee was rejected)